     Case
     Case1:03-md-01570-GBD-SN
          1:03-md-01570-GBD-SN Document
                                Document4706
                                         4665 Filed
                                               Filed07/29/19
                                                     07/05/19 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 In re Terrorist Attacks on September 11, 2001
                                                          ECF Case

 This document relates to:
                                                          15-cv-9903 (GBD)(SN)
 Thomas Burnett, Sr., et al. v. The Islamic
                                                          ECF Case
 Republic of Iran, et al.

        ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
            BURNETT/IRAN PLAINTIFFS IDENTIFED AT EXHIBIT A

                                        (BURNETT I IRAN VJ)

        Upon consideration of the evidence and arguments submitted by Plaintiffs identified in

Exhibit A to this Order, plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et

al., 15-cv- 9903 ("Burnett/Iran'), who are each a spouse, parent, child, or sibling (or the estate of

a spouse, parent, child, or sibling) of a victim killed in the terrorist attacks on September 11, 2001,

and the Judgment by Default for liability only against the Islamic Republic of Iran, the Islamic

Revolutionary Guard Corps, and The Central Bank of the Islamic Republic of Iran (collectively,

the "Iran Defendants") entered on January 31, 2017 (15-cv-9903 ECF No. 85), together with the

entire record in this case, it is hereby;

        ORDERED that partial final judgment is entered against the Iran Defendants and on behalf

of the Plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et al., 15-cv-9903,

as identified in the attached Exhibit A, who are each a spouse, parent, child, or sibling (or the estate

of a spouse, parent, child, or sibling) of individuals killed in the terrorist attacks on September 11,

2001, as indicated in Exhibit A, and it is
      Case
      Case 1:03-md-01570-GBD-SN
           1:03-md-01570-GBD-SN Document
                                Document4706
                                         4665 Filed
                                               Filed07/29/19
                                                     07/05/19 Page
                                                               Page22ofof11
                                                                          2




        ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of

$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,

as set forth in Exhibit A; and it is

        ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4.96

percent per annum, compounded annually, running from September 11, 2001 until the date of

judgment; and it is

        ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive

damages, economic damages, or other damages (to the extent such awards have not previously

been ordered) at a later date consistent with any future rulings made by this Court on this issue,

and it is

        ORDERED that the remaining Burnett/Iran Plaintiffs not appearing on Exhibit A, may

submit in later stages applications for damages awards, and to the extent they are for solatium or

by estates for compensatory damages' for decedents pain and suffering from the September 11

attacks, they will be approved consistent with those approved herein for the Plaintiffs appearing

on Exhibit A.



                                                          RDERED:

                                                                   B_Yorui~
                           Case 1:03-md-01570-GBD-SN
                             Case  1:03-md-01570-GBD-SNDocument 4665-1
                                                         Document      Filed 07/29/19
                                                                  4706 Filed 07/05/19 Page
                                                                                      Page 31 of
                                                                                              of 11
                                                                                                 9


                                                                         EXHIBIT A

                                                                                                                     -........
                                                                                                                     ~
                                                                                                                                     ~

                                                                                                                                    -z
                                                                                                                                        ,..
     DECEDENT      DECEDENT         DECEDENT
                                                     ~
                                                     ~
                                                                PLAINTIFF      PLAINTIFF
                                                                                              PLAINTIFF LAST
                                                                                                                     ;:;i
                                                                                                                     rJJ
                                                                                                                      ........
                                                                                                                                    =""'
                                                                                                                                    rJJ Q
                                                                                                                                    z""'
#
     FIRST NAME   MIDDLE NAME       LAST NAME
                                                     ....;:;i     FIRST
                                                                  NAME
                                                                                MIDDLE
                                                                                 NAME
                                                                                                  NAME
                                                                                                                     -,..           Su
                                                                                                                                    ,.. ""'
                                                                                                                                                  SOLATIUM
                                                     rJJ

                                                                                                                     -<
                                                                                                                     z
                                                                                                                     ...l
                                                                                                                     ~
                                                                                                                                    --(Q
                                                                                                                                    ...l 0
                                                                                                                                    ~,..
1    Frank        Thomas          Aquilino                      Carol         Ann          Aquilino                              Parent       $     8,500,000.00

2    Frank        Thomas          Aquilino                      Frank         J.           Aquilino                              Parent       $     8,500,000.00

3    Frank        Thomas          Aquilino                      Tara          L.           Chiari                                Sibling      $     4,250,000.00
4    Brett        T.              Bailey                        Yuriah        Daniel       Bailey                                Sibling      $     4,250,000.00
5    Gamet                        Bailey                        Katherine                  Bailey                                Spouse       $    12,500,000.00

6    Arthur       T.              Barry                         Clare         Ellen        Skarda                                Sibling      $     4,250,000.00
7    Carl                         Bedigan                       Dolores                    Bedigan                               Parent       $     8,500,000.00

8    Joseph       John            Berry                         Joseph        S.           Berry                                 Child        $     8,500,000.00

9    Joseph       John            Berry                         Kimberly      A.           Berry                                 Child        $     8,500,000.00

10   Joseph       John            Berry                         Todd          P.           Berry                                 Child        $     8,500,000.00
11   Timothy      D.              Betterly                      Joanne        F.           Betterly                              Spouse       $    12,500,000.00
12   Kelly        Ann             Booms                         Richard       L.           Booms               Jr.               Parent       $     8,500,000.00

13   Nicholas     w.              Brandemarti                   Jason         Michael      Brandemarti                           Sibling      $     4,250,000.00

14   Mark                         Brisman                       Michelle      Ann          Brisman                               Sibling      $     4,250,000.00

15   Mark                         Brisman                       Jacqueline    Gail         lskols                                Sibling      $     4,250,000.00
16   Bernard      Curtis          Brown         II              Bernard       Curtis       Brown                                 Parent       $     8,500,000.00
17   Bernard      Curtis          Brown         II              Sinita        C.           Brown                                 Parent       $     8,500,000.00

18   Andrew       C.              Brunn                         Andrew        W.           Brunn                                 Parent       $     8,500,000.00

19   Andrew       C.              Brunn                         Christina                  Brunn Thomas                          Sibling      $     4,250,000.00

20   Andrew       C.              Brunn                         Maria                      Losito                                Parent       $     8,500,000.00
                                                                                Case 1:03-md-01570-GBD-SN Document 4706 Filed 07/29/19 Page 4 of 11




    = = = =~~ -= = = = ==--": -= -= = =- _- _- -= =-= = = =-= = = = =- =-= = = =- = = = = == = = = = = = = = ==- = =~ ===: =~ =--=- -= = = = =-= = = =~- = = = = =-= = = = =-




    -           -                                          -                          -                            -           -               -                                                             -                                                             -"             -                 --                          -       -
                                   -                                                                                                      -                       -                                                                                                                                                                                          -            ~         -       -



        .       -        -·
--_-=:_-_.:....=.:._~--                                                                                                                                                                                                                                                                                                                                                                             ~-=~=--=---




                                            -              -          --                                                              -
                                                                                                                                              -                       -
                                                                                                                                                                                                                 -
                                                                                                                                                                                                                             -

                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                            --                                   -                          -




                                                                                                                                                                                                                                   --•=---~~= -=--:::::. ":-- - --



                                                                                                                                                  -       ~   --
                                                                                                                                                                              -                      -
                                                                                                                                                                                                         -
                                                                                                                                                                                                                                  -                            -

                                                                                                                                                                                                                                                                                                   -                        -
                                                                                                                                                                                                                                                                                                                                                -- -                                    -




                                                                                                                                                                                                                                                                                                                            - ~- -~---=~=- ----


                                                                                                                                                                                                                                          -                            -
            -                                                     -                                                                                                                                                  -                        -
                                                                                                                                                                                                                         -----                                                             -                                                                                    -                            -




--=-=--=-=-=-                                     --==~=-=---                                                                                                                                                                                     ----=-==-=-=-~~---=----= __ =--=--=-=--=-----




                                                                                                                                                                                                                         -                -                                -
            -       ,_             -              -               -    -- -       -           -         -              -                      -                  -                -      -       -           ~                                             -       -                 -     -                   -  ~                 -       -            -       -                  -       -            -
                                                                       -                            -                                                                                                                                                                                                   ~     -~                -                                     -




 - = --=---         ~         -=          - - = :_ = -                 -= ---   = --      -= --- -- - -- -: -- -- -- :-- -::--- -- --~-- --- ----- - --- -----=- -- ---:- - -- -- -_ ---=-- -_ -- -_ - -::-_- - - -                                                             =---= -_- - -          =-- - =-   - -      : - =- =--           -- -   ----=-- - -- --- - . .: ._-_:._-::__-
                                                                                                                                                                                                                                                                                                                                                                                        ~




                                       --~· ;,_:_ :-:_=,,:..-::
                                                                  --




-~~~-                                     -~--                             --•=--.
                                                                            -     ---         -
                                                                                                  - -- -
                                                                                                     -
                                                                                                                                      - -~- -
                                                                                                                                                      -
                                                                                                                                                              - --~- -
                                                                                                                                                                          -
                                                                                                                                                                                      - ------       - ----                      - -
                                                                                                                                                                                                                                          --
                                                                                                                                                                                                                                                               - -: -
                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                         - -- --                  - --~-                    - - -                -   -c--                       - ~-~-


                                                                                           ';.;,;;,<~:,;,,;.,_,~·; _" ~---~:._'" _·_ -~~-~-,,~ -.
                                                                                                                                      ---
                          Case 1:03-md-01570-GBD-SN
                            Case  1:03-md-01570-GBD-SNDocument 4665-1
                                                        Document      Filed 07/29/19
                                                                 4706 Filed 07/05/19 Page
                                                                                     Page 53 of
                                                                                             of11
                                                                                                9


51    Thomas     G.              Crotty             Thomas        Michael       Crotty (Estate of)            Parent    $    8,500,000.00
52    Brian      T.              Cummins            Brendan       William       Cummins                       Sibling   $    4,250,000.00

53    Brian      T.              Cummins            Michael       J.            Cummins                       Sibling   $    4,250,000.00

54    Brian      T.              Cummins            Martin        J.            Cummins                 III   Sibling   $    4,250,000.00

55    Brian      T.              Cummins            Martin        J.            Cummins                 Jr.   Parent    $    8,500,000.00

56    Brian      T.              Cummins            John          L.            Cummins                       Sibling   $    4,250,000.00
57    Scott                      Davidson           Stephen       Martin        Davidson                      Parent    $    8,500,000.00
58    Ada        M.              Davis              Nolton        Christopher   Davis                         Child     $    8,500,000.00

59    Ada        M.              Davis              Nolton        Christopher   Davis                         Child     $    8,500,000.00

60    Vito       Joseph          Deleo        Sr.   Michael                     DeLeo                         Sibling   $    4,250,000.00
61    Edward                     DeSimone     III   Joanne                      DeSimone                      Spouse    $   12,500,000.00
62    Edward                     DeSimone     III   Edward                      DeSimone                IV    Child     $    8,500,000.00
63    Edward                     DeSimone     III   Stephanie     Concetta      DeSimone                      Child     $    8,500,000.00
64    Carl       A.              Difranco           Carmelo       A.            Difranco (Estate of)          Parent    $    8,500,000.00
65                               DOE AP21 l                                     DOE AP2 l l - Child           Child     $    8,500,000.00
66                               DOE AP211                                      DOE AP2 l 1 - Child           Child     $    8,500,000.00
67                               DOEAP211                                       DOE AP2 l l - Child           Child     $    8,500,000.00
68                               DOEAP211                                       DOE AP21 l - Spouse           Spouse    $   12,500,000.00
69    Neil       M.              Dollard            Peter         A.            Dollard                       Sibling   $    4,250,000.00
70    Neil       M.              Dollard            Michael       J.            Dollard                       Sibling   $    4,250,000.00
71    Neil       M.              Dollard            Anne          L.            Zucchi                        Sibling   $    4,250,000.00
72    Patrick    Joseph          Driscoll           Christopher   John          Driscoll                      Child     $    8,500,000.00
73    Barbara    Golian          Edwards            Douglas       C.            Edwards                       Child     $    8,500,000.00
74    Martin                     Egan         Jr.   Martin        J.            Egan, Sr. (Estate of)         Parent    $    8,500,000.00
75    Eric       Adam            Eisenberg          Paula         R.            Shapiro                       Parent    $    8,500,000.00
76    Jose                       Espinal            Marlyse       Salome        Bosley                        Sibling   $    4,250,000.00
77    William    J.              Esposito           Susan         Britt         Esposito-Lombardo             Child     $    8,500,000.00
78    Robert     John            Fangman            Ruth          M.            Fangman                       Parent    $    8,500,000.00
79    Robert     John            Fangman            Michael       w.            Fangman                       Sibling   $    4,250,000.00
80    Robert     John            Fangman            Theresa       M.            Frakes                        Sibling   $    4,250,000.00
81    William    M.              Feehan             Tara          Feehan        Davan                         Child     $    8,500,000.00
82    William    M.              Feehan             Elizabeth                   Feehan                        Child     $    8,500,000.00
 83   Edward     Thomas          Fergus       Jr.   Maureen       Fergus        Sheehan                       Sibling   $    4,250,000.00

84    Jennifer   Louise          Fialko             Andrew        C.            Fialko                        Sibling   $   4,250,000.00
85    Gerald     Paul            Fisher             Serena        Fisher        Dugan                         Child     $   8,500,000.00
86    Gerald     Paul            Fisher             Jonathan      Michael       Fisher                        Child     $   8,500,000.00
                          Case 1:03-md-01570-GBD-SN
                            Case 1:03-md-01570-GBD-SNDocument
                                                      Document4665-1 Filed 07/29/19
                                                                4706 Filed 07/05/19 Page
                                                                                    Page 64 of
                                                                                             of11
                                                                                                9


87    Gerald     Paul            Fisher            Christine   Karas         Fisher                      Spouse    $   12,500,000.00
88    Wilson     Falor           Flagg             Marcus      Wilson        Flagg                       Child     $    8,500,000.00
89    Noel       John            Foster            John        Alfred        Foster                      Parent    $    8,500,000.00
90    Peter      Louis           Freund            Barbara     Freund        Salvadore                   Sibling   $    4,250,000.00

91    Giovanna   G.              Gambale           Maryann                   Gambale                     Parent    $    8,500,000.00

92    Giovanna   G.              Gambale           Antonia                   Landgraf                    Sibling   $    4,250,000.00

93    Charles                    Garbarini         Richard     M.            Garbarini                   Sibling   $    4,250,000.00
94    Donald     R.              Gavagan     Jr.   Rosemarie                 Gavagan (Estate of)         Parent    $    8,500,000.00
95    Ronald     Franklin        Golinski          Sara        Mary          Clark                       Child     $    8,500,000.00
96    Ronald     Franklin        Golinski          Irene       Mary          Golinski                    Spouse    $   12,500,000.00
97    Ronald     Franklin        Golinski          Amanda      Mary          Mullins                     Child     $    8,500,000.00
98    Ronald     Franklin        Golinski          Marcellia   Mary          Polter                      Child     $    8,500,000.00

99    Michael    Edward          Gould             Robert      w.            Gould                       Sibling   $   4,250,000.00
100   Ian        J.              Gray              Lisa        Anne          Gray                        Child     $    8,500,000.00

101   Wade       Brian           Green             Anthony                   Green                       Sibling   $    4,250,000.00
102   Paige      Farley          Hackel            Allan       Richard       Hackel                      Spouse    $   12,500,000.00
]03   Robert     John            Halligan          Sarah       Jane          Robbins                     Child     $    8,500,000.00
104   Sean                       Hanley            Gerald      T.            Hanley                      Sibling   $    4,250,000.00
105   Sean                       Hanley            Kevin       E.            Hanley                      Sibling   $    4,250,000.00

106   Peter      Burton          Hanson            Kathryn     Lee           Barrere                     Sibling   $    4,250,000.00
107   Gerald                     Hardacre          Colleen     M.            Hardacre                    Child     $    8,500,000.00
108   Peter      Paul            Hashem            Rita        A.            Hashem                      Spouse    $   12,500,000.00
109   Scott                      Hazelcom          Eric                      Hazelcom                    Sibling   $    4,250,000.00
110   Michelle   Marie           Henrique          Michael     Leon          Henrique                    Sibling   $    4,250,000.00
111   Michelle   Marie           Henrique          Christina                 Henrique                    Sibling   $    4,250,000.00
112   Michelle   Marie           Henrique          Paul        R.            Henrique                    Sibling   $    4,250,000.00

]13   Joseph     P.              Henry             Mary        E.            Henry                       Sibling   $   4,250,000.00
114   Mary                       Herencia          Matthew                   Herencia                    Child     $   8,500,000.00

115   Patrick    Aloysius        Hoey              John        V.            Hoey                  III   Sibling   $   4,250,000.00

116   Stephen    G.              Hoffman           Dorothy     M.            Hoffman                     Sibling   $   4,250,000.00
117   Thomas     Warren          Hohlweck    Jr.   Randolph    Thomas        Hohlweck                    Child     $   8,500,000.00
118   Thomas     Warren          Hohlweck    Jr.   Todd        Warren        Hohlweck                    Child     $   8,500,000.00
119   Cora       Hidalgo         Holland           Jessica     Lin Hidalgo   Holland                     Child     $   8,500,000.00
                           Case 1:03-md-01570-GBD-SN
                             Case  1:03-md-01570-GBD-SNDocument 4665-1
                                                         Document      Filed 07/29/19
                                                                  4706 Filed 07/05/19 Page
                                                                                      Page 75 of
                                                                                              of 11
                                                                                                 9



120   Cora       Hidalgo          Holland           Nathaniel   K         Holland            Child     $    8,500,000.00

121   Cora       Hidalgo          Holland           Stephen     K.        Holland            Spouse    $   12,500,000.00

122   Robert     L.               Horohoe     Jr.   Patricia    M.        Witschel           Sibling   $    4,250,000.00

123   Paul       Rexford          Hughes            Lynn        M.        Hill               Sibling   $    4,250,000.00
124   Paul       Rexford          Hughes            Donna       Sara      Hughes             Spouse    $   12,500,000.00

125   Paul       Rexford          Hughes            Donald      W.        Hughes             Sibling   $    4,250,000.00
126   Robert     Joseph           Hymel             Beatriz     Hymel     Lipinski           Spouse    $   12,500,000.00
127   Robert     A.               Jalbert           Catherine   Louise    Jalbert            Spouse    $   12,500,000.00

128   Robert     A.               Jalbert           Catherine   L.        Jalbert            Spouse    $   12,500,000.00

129   Robin                       Kaplan            Mark        Adam      Kaplan             Sibling   $   4,250,000.00

130   Edward     T.               Keane             Mark        Edward    Keane              Child     $    8,500,000.00

131   Richard    M.               Keane             Sean        Michael   Keane              Child     $    8,500,000.00
132   Leo        Russell          Keene       III   Kristen     M.        Keene              Spouse    $   12,500,000.00

133   William    Hill             Kelly       Jr.   Maureen     Kelly     Donegan            Sibling   $   4,250,000.00
134   Taimour                     Khan              Zara        Khan      Yedvarb            Sibling   $   4,250,000.00
135   Thomas     Patrick          Knox              Denis       Mooney    Knox               Sibling   $   4,250,000.00
136   Thomas     Patrick          Knox              Patricia    B.        Lalley             Sibling   $   4,250,000.00
137   Thomas     Patrick          Knox              Mary        Ellen     Profita            Sibling   $   4,250,000.00

138   Ryan       Ashley           Kohart            Geoffrey    A.        Kohart       Sr.   Parent    $   8,500,000.00

139   Ryan       Ashley           Kohart            Brett       D.        Kohart             Sibling   $   4,250,000.00
140   Lyudmila                    Ksido             Robert                Ksido              Child     $   8,500,000.00
141   Lyudmila                    Ksido             Barry                 Ksido              Child     $   8,500,000.00
142   Lyudmila                    Ksido             Felix                 Ksido              Child     $   8,500,000.00

143   Kathryn                     Laborie           Florela     S.        Yancey             Parent    $   8,500,000.00

144   Kathryn                     Laborie           Mark        A.        Yancey             Sibling   $   4,250,000.00

145   Kathryn                     Laborie           Kevin       M.        Yancey             Sibling   $   4,250,000.00
146   James      P.               Leahy             Jeanette              Leahy              Parent    $   8,500,000.00
147   James      P.               Leahy             Danielle              Vella              Sibling   $   4,250,000.00
                              Case 1:03-md-01570-GBD-SN
                                Case 1:03-md-01570-GBD-SNDocument
                                                          Document4665-1 Filed 07/29/19
                                                                    4706 Filed 07/05/19 Page
                                                                                        Page 86 of
                                                                                                 of11
                                                                                                    9


148   Lorraine                       Lee                 Joan         A.          Greene (Estate of)         Parent    $    8,500,000.00
149   John          J.               Lennon        Jr.   James        L.          Lennon                     Sibling   $    4,250,000.00
150   Steven        Barry            Lillianthal         Mindi        A.          Cohen                      Sibling   $    4,250,000.00
151   Steven        Barry            Lillianthal         Marcia                   Lillianthal                Parent    $    8,500,000.00

152   Maclovio                       Lopez               Rhonda                   Lopez                      Spouse    $   12,500,000.00

153   Linda         Anne             Luzzi cone          Cheryl                   Zaffuto                    Sibling   $    4,250,000.00
154   Michael       Francis          Lynch               Patrick      G.          Lynch                      Sibling   $    4,250,000.00
155   Michael       Francis          Lynch               Colleen      M.          Parigen                    Sibling   $    4,250,000.00

156   Patrick       John             Lyons               Brian        Patrick     Lyons                      Parent    $    8,500,000.00

157   Patrick       John             Lyons               Patricia     E.          Lyons                      Parent    $    8,500,000.00
158   Joseph                         Maffeo              Jean         Mary        Maffeo (Estate of)         Parent    $    8,500,000.00
159   Joseph                         Maffeo              Louis                    Maffeo (Estate of)         Parent    $    8,500,000.00
160   Eamon                          McEneaney           Susan        M.          Lum                        Sibling   $    4,250,000.00
161   Eamon                          McEneaney           Kevin        E.          McEneaney                  Sibling   $    4,250,000.00
162   Denis         J.               McHugh        III   Bernadette   Marie       McHugh Torres              Sibling   $    4,250,000.00

163   Martin        Edward           Mc Williams         Lynn         M.          McWilliams                 Sibling   $    4,250,000.00

164   Martin        Edward           Mc Williams         Barbara      A.          Parrett                    Sibling   $    4,250,000.00
165   Dora          Marie            Menchaca            Earl         Alexander   Dorsey                     Spouse    $   12,500,000.00
166   Joel                           Miller              Adam         Eric        Miller                     Child     $    8,500,000.00
167   Jeffrey       P.               Mladenik            Daniel       J.          Mladenik                   Child     $    8,500,000.00
168   Jeffrey       P.               Mladenik            Grace        F.          Mladenik                   Child     $    8,500,000.00
169   Jeffrey       P.               Mladenik            Suzanne      S.          Mladenik                   Spouse    $   12,500,000.00

170   Sharon                         Moore               Eugene                   Moore                      Parent    $   8,500,000.00
171   Richard       J.               Morgan              Glenn        Patrick     Morgan                     Child     $   8,500,000.00
172   Christopher                    Mozzillo            Lydia                    Mozzillo                   Parent    $   8,500,000.00
173   Christopher                    Mozzillo            Michael                  Mozzillo                   Parent    $   8,500,000.00
174   James         Thomas           Murphy              Joan         Virignia    Murphy                     Parent    $   8,500,000.00
175   James         Thomas           Murphy              William      C.          Murphy               Jr.   Parent    $   8,500,000.00
176   James         Thomas           Murphy              Francis      G.          Murphy                     Sibling   $   4,250,000.00
177   James         Thomas           Murphy              Mark         E.          Murphy                     Sibling   $   4,250,000.00
178   James         Thomas           Murphy              Diane        Virginia    Murphy-Boivcn              Sibling   $   4,250,000.00
179   James         Thomas           Murphy              Joan         P.          Murphy-Wolf                Sibling   $   4,250,000.00
180   John          J.               Murray              Virginia     Mary        Regan                      Sibling   $   4,250,000.00

181   Luke          G.               Nee                 Mary         Nee         Reilly                     Sibling   $   4,250,000.00
182   Alfonse       J.               Niedermeyer         Carol        Ann         Niedermeyer                Parent    $   8,500,000.00
                         Case 1:03-md-01570-GBD-SN
                           Case 1:03-md-01570-GBD-SNDocument
                                                     Document4665-1 Filed 07/29/19
                                                               4706 Filed 07/05/19 Page
                                                                                   Page97ofof11
                                                                                              9


183   Juan                      Nieves      Jr.   Michelle               Nieves         Child     $   8,500,000.00
184   Timothy   M.              O'Brien           Patrick     Denis      O'Brien        Sibling   $   4,250,000.00

185   Jeffrey   James           Olsen             Carol                  Olsen          Parent    $   8,500,000.00

186   Jeffrey   James           Olsen             John        P.         Olsen          Sibling   $   4,250,000.00
187   Kevin     M.              O'Rourke          Patricia    Mary       Deechan        Sibling   $   4,250,000.00
188   Kevin     M.              O'Rourke          Hannah                 O'Rourke       Parent    $   8,500,000.00

189   Richard   A.              Palazzolo         Annette     M.         Palazzolo      Parent    $   8,500,000.00
190   James     Matthew         Patrick           Alicia      M.         Patrick        Sibling   $   4,250,000.00
191   James     Matthew         Patrick           Kathryn     M.         Patrick        Sibling   $   4,250,000.00

192   Leonard   J.              Ragaglia          Janice      Lynn       Pucciarelli    Sibling   $   4,250,000.00

193   Leonard   J.              Ragaglia          Colleen     Patricia   Ragaglia       Sibling   $   4,250,000.00

194   Leonard   J.              Ragaglia          Daniel      James      Ragaglia       Sibling   $   4,250,000.00
195   Donald                    Regan             Joseph      W.         Regan          Sibling   $   4,250,000.00
196   John      Thomas          Resta             Christina              Resta          Parent    $   8,500,000.00

197   Isaias                    Rivera            Gloria      E.         Gonzalez       Sibling   $   4,250,000.00
198   Isaias                    Rivera            Adrian      Isaac      Rivera         Child     $   8,500,000.00
199   Scott     w.              Rohner            Michael     R.         Rohner         Sibling   $   4,250,000.00
200   Scott     W.              Rohner            Stephen     J.         Rohner         Sibling   $   4,250,000.00
201   Michael   C.              Rothberg          Rhonda      Beth       Dizney         Sibling   $   4,250,000.00
202   Michael   C.              Rothberg          Jason                  Rothberg       Parent    $   8,500,000.00
203   Michael   C.              Rothberg          Iris        Estelle    Rothberg       Parent    $   8,500,000.00

204   Jason     Elazar          Sabbag            Laurence               Hagan          Sibling   $   4,250,000.00

205   Jessica   Leigh           Sachs             Karen       A.         Sachs          Parent    $   8,500,000.00

206   Jessica   Leigh           Sachs             Stephen     R.         Sachs          Parent    $   8,500,000.00
207   Jessica   Leigh           Sachs             Katherine   Ann        Scovill        Sibling   $   4,250,000.00

208   Paul      Richard         Salvio            Robert                 Giallombardo   Parent    $   8,500,000.00
209   Carlos    A.              Samaniego         Luis        s.         Samaniego      Sibling   $   4,250,000.00
210   Howard                    Selwyn            James       Matthew    Selwyn         Child     $   8,500,000.00
211   Jeffrey   J.              Shaw              Brian       P.         Shaw           Sibling   $   4,250,000.00
212   Jeffrey   J.              Shaw              Richard     C.         Shaw           Sibling   $   4,250,000.00
213   Jeffrey   J.              Shaw              Geraldine   T.         Tobia          Sibling   $   4,250,000.00
                          Case
                           Case1:03-md-01570-GBD-SN
                                 1:03-md-01570-GBD-SN Document
                                                       Document4665-1 Filed07/29/19
                                                                4706 Filed  07/05/19 Page
                                                                                      Page108 of
                                                                                              of 11
                                                                                                 9



214   John       Anthony         Sherry              Kristine               DiLullo                      Sibling   $    4,250,000.00

215   Karl       T.              Smith               Bradford    w.         Smith                        Child     $    8,500,000.00

216   Karl       T.              Smith               Karl        Trumbull   Smith                  Jr.   Child     $    8,500,000.00
217   Daniel     E.              Stewart             Russel      F.         Cosban-Stewart               Sibling   $    4,250,000.00
218   Daniel     E.              Stewart             Richard     W.         Stewart                      Parent    $    8,500,000.00

219   Richard    H.              Stewart       Jr.   Susan       Stewart    Tillier                      Sibling   $    4,250,000.00
220   Benjamin                   Suarez              Sally       Ann        Suarez Cobeo                 Spouse    $   12,500,000.00

221   Thomas     G.              Sullivan            Norene      M.         Schneider                    Sibling   $    4,250,000.00

222   Hilario    Soriano         Sumaya        Jr.   Estrella               Sumaya                       Parent    $    8,500,000.00

223   Hilario    Soriano         Sumaya        Jr.   Charito     Verzosa    Sumaya                       Sibling   $    4,250,000.00

224   Hilario    Soriano         Sumaya        Jr.   Reynaldo    Suriano    Sumaya                       Sibling   $    4,250,000.00
225   Maurita                    Tam                 Julie       M.Y.       Tam                          Parent    $    8,500,000.00
226   Maurita                    Tam                 Jin         Ark        Tam                          Parent    $    8,500,000.00
227   Maurita                    Tam                 Stephanie              Tam                          Sibling   $    4,250,000.00
228   Maurita                    Tam                 Donald                 Tam                          Sibling   $    4,250,000.00
229   Amanulah                   Tariq               Mehr        Afroze     Tariq                        Spouse    $   12,500,000.00
230   Michael    C.              Tarrou              Demetra     T.         Lumia                        Sibling   $    4,250,000.00
231   John       P.              Tierney             Mary        E.         Digiacomo                    Sibling   $    4,250,000.00
232   John       P.              Tierney             Jeanne      Marie      Neumeyer                     Sibling   $    4,250,000.00
233   John       P.              Tierney             Thomas      Michael    Tierney                      Sibling   $    4,250,000.00

234   Kenneth    F.              Tietjen             Cindy       Marie      Metz                         Sibling   $   4,250,000.00
                                 ·5..
                 J.              .9-    bl)
                                               II    John        J.         Tipping
235   John                        f-,   i:::                                                             Parent    $   8,500,000.00
236   Amy        E.              Toyen               Dorine      Ellen      Toyen                        Parent    $   8,500,000.00

237   Amy        E.              Toyen               Heather     Beth       Toyen                        Sibling   $   4,250,000.00
238   Jennifer   Lynn            Tzemis              Sophia      E.         Tzemis                       Sibling   $   4,250,000.00

239   Michael    A.              Uliano              Melissa     Ann        McGrath                      Sibling   $   4,250,000.00
240   Felix      Antonio         Vale                Carmen                 Garcia                       Parent    $   8,500,000.00

241   Joseph     Gerard          Visciano            Frank                  Visciano (Estate of)         Parent    $   8,500,000.00

242   Wendy      A.              Wakeford            Racquel                Negron                       Sibling   $   4,250,000.00
                        Case 1:03-md-01570-GBD-SN
                          Case 1:03-md-01570-GBD-SN Document
                                                     Document4665-1 Filed07/29/19
                                                              4706 Filed  07/05/19 Page
                                                                                    Page11
                                                                                         9 of 9
                                                                                           of 11

243   Mitchel   Scott          Wallace          Rita       Elaine   Wallace             Parent     $       8,500,000.00

244   Jeffrey   P.             Walz             Raymond    E.       Walz                Sibling    $       4,250,000.00
245   Derrick   Christopher    Washington       Kiesha     Laneen   Washington-Dean     Spouse     $      12,500,000.00
246   Michael   T.             Weinberg         Morton              Weinberg            Parent     $       8,500,000.00

247   Peter     Matthew        West             Meredith   w.       Nelson              Child      $      8,500,000.00
248   Michael   T.             Wholey           Diane      Wholey   Blackman            Sibling    $      4,250,000.00
249   Ernest    M.             Willcher         Shirley    N.       Whillcher           Spouse     $     12,500,000.00
250   Ernest    M.             Willcher         Benjamin   Jacob    Willcher            Child      $      8,500,000.00

                                                                                        TOTAL:     $   1,707,000,000.00
